Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Comments

1.     It appears that “anyone” of claims 1 and 3 is a typographical error of “any one”.

Rejections

2.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.      Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is not clear what is required by the instantly claimed “primary alcoholic or primary amino groups are in the plane and on the edge of the graphene sheets” of the instant claim 1 and the claims which depend therefrom.  There is not antecedent basis for “the graphene sheets”.  It is therefore not clear if the claim limitation is requiring the carbon nanoparticles to 
It is not clear if “primary alcoholic or primary amino groups are in the plane and on the edge of the graphene sheets” is intended to be reciting further members of the Markush group of the instantly claimed “wherein functionalized means functionalized with anyone of carboxylic acid, tertiary alcoholic, epoxide primary alcoholic or primary amino groups”.  The recitation of “or” prior to “primary amino groups” of the Markush group indicates that the Markush group ends with the primary amino groups.  If the instantly claimed “primary alcoholic or primary amino groups are in the plane and on the edge of the graphene sheets” is intended to add further members to the prior mentioned Markush group, it forms an improper Markush group due to the recitation of “or” prior to “primary amino groups” and the “or” of “primary alcoholic or primary amino groups are in the plane and on the edge of the graphene sheets”.  The two recitations of “or” make it unclear where the Markush group ends.  See MPEP 2173.05(h)    Alternative Limitations [R-10.2019], particularly “I.    MARKUSH GROUPS
A claim which recites a list of alternatives to define a limitation is an acceptable claim construction which should not necessarily be rejected as confusing under 35 U.S.C. 112(b)  or as improper. See MPEP § 2117 for guidelines regarding the determination of whether a Markush grouping is improper.
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and 

It appears that language is missing between the Markush group “wherein functionalized means functionalized with anyone of carboxylic acid, tertiary alcoholic, epoxide primary alcoholic or primary amino groups” and “primary alcoholic or primary amino groups are in the plane and on the edge of the graphene sheets” because the claim does not make grammatical sense.  The examiner notes the deleted “where the carbon nanoparticle is graphene”.  Perhaps the instantly claimed “primary alcoholic or primary amino groups are in the plane and on the edge of the graphene sheets” is only required when the carbon nanoparticle is graphene.  That requirement is not clearly claimed.  

For all of the above reasons, it is not clear what is required by the instantly claimed “primary alcoholic or primary amino groups are in the plane and on the edge of the graphene sheets” of the instant claim 1 and the claims which depend therefrom.  The scope of the claims is therefore not clear.

For examination purposes, all of the above possible claim interpretations will be considered.

B.      It is not clear what is required by “obtainable” of the instant claim 16.


The following are supporting decisions for rejecting "obtainable" and similar terms as indefinite.
     1.     Atlantic Thermoplastics Co. Inc. v Faytex Corp. 23 USPQ 2nd 1481 (1486).
            In footnote 6, on page 1486, referring to Cochrane v Badische Aniline and Soda Fabrik (BASF), 11 US 293, the court stated "...because artificial alizarine can take different forms, BASF's claim would be indefinite unless limited to the described process".
            The claim referred to is
            "Artificial alizarine produced form anthracene or its derivatives by either of the methods described herein or any other method producing a like result."
       2.     Ex parte Tanksley 26 USPQ 2nd 1389
              "A claim is indefinite if undue experimentation is involved to determine boundaries of protection".
              This rationale is applicable to polymers obtainable by a stated process because any variation in any parameter within the scope of the claimed process would change the 
       3.     Purdue Research v Watson 1959 CD 124 (Dist Ct) affirmed by CCPA 120 USPQ 521.
              "Preparable by" was held to not particularly point out and distinctly claim the invention.
              "When one has produced a composition of matter where it is not possible to define its characteristics which make it inventive except by reference to the process by which it is produced, one is permitted to so claim the composition produced by the process referred to in the claims.  When the composition is thus claimed in terms of the process of its preparation, the product cannot be defined in such a manner as to assert a monopoly on the product by whatever means produced.

The scope of the instant claim 16 is therefore not clear.

For examination purposes, any composite which might be obtainable by the instant claim 16 will be considered.

4.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.      Claims 1-7, 9-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2013/0101540 Unal et al. with Long et al., "Preparation of Urea Functionalized Carbon Nanotubes", Polymer Preprints (ACS, Div. of Polymer Chem.), 2009, 50(4), pages 453-454 being cited as evidence of the functional groups on the carbon nanotubes of Unal.

Unal states that their exemplified amino-functional carbon nanotubes are made according to the process of Long et al. at paragraph [0109] of Unal.  Long, page 453, Scheme 1 of the second column shows the amino functional carbon nanotubes therein to contain primary amino functional groups.  See the amino functional carbon nanotubes in Scheme 1 of Long.  Since all of the carbons of the nanotubes of Unal and Long are about equally oxidizable, there will necessarily be carboxyl groups on the edges of the carbon nanotubes as well as on the surfaces of the carbon nanotubes which are not edge carbons.  See MPEP 2112.  This meets the instantly claimed “primary amino groups are in the plane and on the edge of the graphene sheets”, particularly in view of the fact that the instant claim 4 includes functionalized carbon nanotubes.


Regarding claims 1-7, 9-13, and 16:

Unal discloses combining amino-functional carbon nanotubes and polyisocyanate prepolymer to give covalently bonded carbon nanotube-polyurethane composite material.  It is noted that isocyanate reacts with amine groups to give urea groups.  See Unal, paragraphs [0108] and [0109].  As discussed above, the amino-functional carbon nanotubes of Unal contain primary amino groups on the edges and plane of the graphene sheets.  Unal discloses mixing the polyester polyol and the dicyclohexylmethane diisocyanate to form a prepolymer.  See Unal, paragraph [0109].  The prepolymer is combined with the amino-functional graphene nanotubes which react with the prepolymer to form urea functionalized carbon nanotubes.  The carbon nanotubes are covalently bonded to the prepolymer.  Additional reactants of Unal, paragraph [0109] are encompassed by the chain extending compound of the instant claims because they extend the polyurethane-urea chains of Unal’s polyurethane-ureas.  This gives the method of producing a composite material of the instant claims 1, 2, the second reaction option following “or”, 3, 4, 5, 6, and 7.  The sodium N-(2-aminoethyl)-2-aminoethane sulfonate and the ethylene diamine each fall within the scope of the instant claims 9-11.
The exemplified polyester polyol of Unal, paragraphs [0108]-[0109] necessarily contains the same or different polyols because those are the only two possible choices.  The polymers necessarily are a mixture of molecules of different molecular weights as evidenced by the definition of “average molecular weight” in polymer chemistry.  Note the number average molecular weight of the instant claim 13 for example.  The polyester polyol of Unal, paragraphs [0108]-[0109] necessarily contains molecules of the same or different number average molecular 
     The composite material that results from the above discussed method of Unal falls within the scope of the instant claim 16.

7.      Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2013/0101540 Unal et al. with Long et al., "Preparation of Urea Functionalized Carbon Nanotubes", Polymer Preprints (ACS, Div. of Polymer Chem.), 2009, 50(4), pages 453-454 being cited as evidence of the functional groups on the carbon nanotubes of Unal.

The discussion of paragraph 6 above is repeated in its entirety.
Unal does not exemplify the polyisocyanates of the instant claim 8.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the above discussed composite materials by the method of Unal, .

8.      Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al., “High Performance Polyurethane/Functionalized Graphene Nanocomposites with Improved Mechanical and Thermal Properties”, Composites Science and Technology 72, 2012, pages 702-707.

Regarding claims 1-14 and 16:

Cai discloses reacting polycaprolactone diol, 1,4-butane diol, 4,4-methylene bis(phenyl isocyanate) to form an isocyanate terminated prepolymer and combining it with graphene oxide containing tertiary alcoholic groups to react the prepolymer to the graphene oxide.  See Cai, page 703, 2. Experimental, particularly 2.1 Materials and 2.2. Preparation of the GO/PU nanocomposites (GPUNs).  The 1,4-butane diol falls within the scope of the instantly claimed chain extender having OH groups.  
The exemplified polycaprolactone diol of Cai necessarily contains the same or different polyols because those are the only two possible choices.  The polymers necessarily are a mixture of molecules of different molecular weights as evidenced by the definition of “average molecular 
The upper amounts of OH functional graphene of Cai, e.g. 4 wt%, necessarily gives amounts of the instant claim 14 because the amount of polyol is even less than the total amount of polyurethane which makes the ratio necessarily above 1:25 by weight.  See Cai, page 703, 3. Results and discussion, particularly 3.1 Morphology and mechanical properties of the GPUNs and Fig. 1, (a) and (b).
The composite material which results from the above method of Cai falls within the scope of the instant claim 16.
Cai thereby anticipates the method of the instant claims 1-14 and 16.

9.      Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 


The discussion of paragraph 8 above is repeated here in its entirety.

Cai does not disclose the molded article of the instant claim 17.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make a molded article from the composite of Cai because Lian, the abstract shows it to be known to make molded articles from similar polyurethane/graphene composites, and the molded article made from the composite of Cai would have been expected to have the properties of the composite of Cai.

10.      Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Cai et al., “High Performance Polyurethane/Functionalized Graphene Nanocomposites with Improved Mechanical and Thermal Properties”, Composites Science and Technology 72, 2012, pages 702-707 in view of US Pat. No. 4271217 Tanaka et al.

The discussion of paragraph 8 above is repeated here in its entirety.

Cai does not disclose the addition of the monoamine according to the instant claim 15.


11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

/PATRICK D NILAND/Primary Examiner, Art Unit 1762